  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


KEVIN FUSCO,                        )
                                    )
       Petitioner,                  )
                                    )         CIVIL ACTION NO.
       v.                           )           2:18cv839-MHT
                                    )                (WO)
UNITED STATES OF AMERICA,           )
                                    )
       Respondent.                  )

                            OPINION AND ORDER

       This    lawsuit       is    before     the       court     on   the

recommendation of the United States Magistrate Judge

that    the    case   be     transferred    to    the    United    States

District      Court   for    the   Southern      District   of    Florida

pursuant to 28 U.S.C. § 1631.               There are no objections

to the recommendation.             After an independent and de

novo review of the record, the court concludes that the

magistrate judge’s recommendation should be adopted.

       Accordingly, it is ORDERED as follows:

       (1) The magistrate judge's recommendation (doc. no.

12) is adopted.
    (2) This case is transferred to the United States

District   Court   for   the   Southern     District   of    Florida

pursuant to 28 U.S.C. § 1631.

    The    clerk   of    the   court   is    DIRECTED       to   take

appropriate steps to effect the transfer.

    This case is closed in this court.

    DONE, this the 26th day of November, 2018.


                                  /s/ Myron H. Thompson
                               UNITED STATES DISTRICT JUDGE
